Case 1:19-cr-00304-LMB Document 47-2 Filed 06/11/20 Page 1 of 4 PageID# 199




      EXHIBIT B
   Case 1:19-cr-00304-LMB Document 47-2 Filed 06/11/20 Page 2 of 4 PageID#
                                                                      User:
                                                                            200



                                             Linesheet
  Selection Criteria                                           Report Comments:
  Selected records from:
   - Line: Frese
  'Last 2 days:
  Start Date/Time is in last 2 days in time zone (UTC-05:00)
  Eastern Time (US & Canada)' filter applied




09/25/2019 08:14:47 EDT                                                           1 of 3
Case 1:19-cr-00304-LMB Document 47-2 Filed 06/11/20 Page 3 of 4 PageID# 201
Case 1:19-cr-00304-LMB Document 47-2 Filed 06/11/20 Page 4 of 4 PageID# 202
